Case 18-12773-BLS Doc 43 Filed 12/26/18 Page 1 of 7

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter ll

interTouch Topco LLC, Case No. 18-12773 (BLS)
(Jointly Administered)

 

Debtors.

 

AFFIDAVIT OF SERVICE

I, Gene Matthews, depose and say that l am employed by Reliable Inc., provided noticing
services in the above-captioned case.

On December 20, 2018, at my direction and under my supervision, employees of Reliable caused
to be served the following documents by flrst class mail on the service list attached hereto as
Exhibit A:

Order Authorizing Joint Administration of the Debtors' Chapter ll Cases. An
order has been entered in this case directing the procedural consolidation and
joint administration of the chapter ll cases of interTouch Topco LLC and its
12/20/2018 _ affiliated debtor. All further pleadings and other papers shall be filed in, and all
further docket entries shall be made in the docket of interTouch Topco LLC,
Case No. 18-12773 (BLS) and such docket should be consulted for all matters
affecting this chapter ll case.

Order (INTERIM) (A) Authorizing (I) Continued Maintenance of Existing Bank
Account; (II) Continued Use of Existing Business Forms; and (III) The Opening

1 and Closing of Bank Accounts and (B) Waiving Certain United States Trustee
Guidelines. (Entered: 12/20/2018)

b-)
,_¢

12/20/2018 _

 

Furthermore, on December 21, 2018, at my direction and under my supervision, employees of
Reliable caused to be served the following documents by first class mail on the service list
attached hereto as Exhibit B:

Order (INTERIM) (A) Authorizing (I) Continued Maintenance of Existing Bank `
§l Account; (II) Continued Use of Existing Business Forms; and (III) The Opening
- and Closing of Bank Accounts and (B) Waiving Certain United States Trustee
Guidelines. (Entered: 12/20/2018)

12/20/2018

Case 18-12773-BLS Doc 43 Filed 12/26/18 Page 2 of 7

Gene Matthews
Dated: December 26, 2018

State of Delaware
County of New Castle

Subscribed and sworn to (or affirmed) before me on this 26th day of December, 2018, by Gene
Matthews, proved to me on the basis of satisfactory evidence to be the person(s) who appeared

befor :% {
t t/m//

    
 

Case 18-12773-BLS Doc 43 Filed 12/26/18 Page 3 of 7

EXHIBIT A

CaSe 18-12773-BLS DOC 43

Buchhalter
A Professional Corporation
Attn Jefferey Ekbom
16435 N Scottsdale Road
Suite 440
Scottsdale AZ 85254

CMS Cameron McKenna Nabarro Olswang LLP
Attn Helen Johnson
Cannon Place
78 Cannon Street
London EC4N 6AF
United Kingdom

CMS Derks Star Busmann NV
Attn Eduard theenstra
Atrium-Parnassusweg 737
1077 DG Amsterdam
Netherlands

Corporation Service Company
Attn l\/lorgan Dalley
251 Little Falls Drive
Wilmington DE 19808

DelaWare State Treasury
820 Silver Lake Blvd., Suite 100
Dover, DE 19904

Fenwick & west LLP
Attn David Forst
801 California Street
l\/lountain View C 94041

Ganger Shore Leeds & Zauderer LLP
360 Lexington Avenue
New York NY 10017

Filed 12/26/18 Page 4 of 7

Gate Worldwide Holdings LLC
c/o Robinson & Cole LLP
Attn: Joseph L Clasen
666 Third Ave
New York NY 10017

Internal Revenue Service
P. O. Box 7346
Philadelphia, PA 19101-7346

interTouch (USA) Inc
30851 Augoura Hills Road
Suite 102
Augoura Hills CA 91301

interTouch Pte Ltd
Attn Toni Weber
30A Kallang Place #12-06
Singapore 339203

Landis Rath & Cobb LLP
Attn Richard Cobb
919 Market Street Suite 1800
Wilmington DE 19801

Morris Nichols Arsht & Tunnel LLP
Attn Patricia Vella
1201 N Market Street
Wi|mington DE19801

Nomadix, Inc
30851 Augoura Hills Road
Suite 102
Augoura Hills CA 91301

CaS€ 18-12773-BLS

Rajah & Tann Singapore LLP
Attn Nigel Pereira
9 Battery Road #25-01
Singapore 049910

Secretary of State
Division of Corporations
Franchise Tax
P.O. Box 898
Dover, DE 19903

Securities & Exchange Commission
New York Regional Off`lce
Attn: Andrew Calamari, Regional Director
Brookf'leld Place
200 Vesey Street, Suite 400
New York, NY 10281-1022

Securities & Exchange Commission
100 F Street, NE
Washington, DC 20549

Sklar Williams PLLC Law Offices
Attn Bryan M Williams
410 South Rampart Blvd
Suite 350
Las Vegas NV 89145

Doc 43

Filed 12/26/18 Page 5 of 7

Tonkton Torp LLP
Attn Mark LeRoux

888 SW 5th Avenue Ste 1600
Poxtland OR 97204

Weil, Gotshal & Manges LLP
Attn Gary Holtzer
767 Fifth Avenue
New York NY10153

Office of the United States Trustee
Attn: Jaclyn Weissgerber, Esq
844 King Street, Suite 2207
LockboX 35
Wilmington, DE 19801

St Holdings LLC
450 Olde Worthington Road
Suite 350
Westerville OH 43082

Case 18-12773-BLS Doc 43 Filed 12/26/18 Page 6 of 7

EXHIBIT B

Case 18-12773-BLS Doc 43 Filed 12/26/18 Page 7 of 7

JPl\/|C UST Bankruptcy lnquiries Team Jacob Gutierrez
JPI\/|organ Chase Vice President
600 Business Center Drive 10430 High|and I\/|anor Dr., F|oor 5

Heathrow, FL 32746 Tampa, FL 33610-9128

